09-4382-ag
         Li v. Holder
                                                                                       BIA
                                                                                Mulligan, IJ
                                                                               A090 347 456
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21 st day of January, two thousand eleven.
 5       PRESENT:
 6                 DENNIS JACOBS,
 7                      Chief Judge,
 8                 ROBERT D. SACK,
 9                 RICHARD C. WESLEY,
10                      Circuit Judges.
11       ______________________________________
12
13       DE DONG LI, also known as DEDONG LI,
14                Petitioner,
15
16                      v.                                      09-4382-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Thomas V. Massucci, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Douglas E. Ginsburg,
28                                     Assistant Director; Deitz P. Lefort,
29                                     Trial Attorney, Office of
1                           Immigration Litigation, United
2                           States Department of Justice,
3                           Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED, that the petition for review

8    is DENIED.

9        De Dong Li, a native and citizen of the People’s

10   Republic of China, seeks review of a September 25, 2009,

11   order of the BIA affirming the January 14, 2008, decision of

12   Immigration Judge (“IJ”) Thomas J. Mulligan, which denied

13   Li’s application for asylum, withholding of removal, and

14   relief under the Convention Against Torture (“CAT”).     In re

15   De Dong Li, No. A090 347 456 (B.I.A. Sept. 25, 2009), aff’g

16   No. A090 347 456 (Immig. Ct. N.Y. City Jan. 14, 2008).     We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19       Under the circumstances of this case, we review the

20   decision of the IJ as supplemented by the BIA.   See Yan Chen

21   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

22   applicable standards of review are well-established.     See

23   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d

24   162, 165-67 (2d Cir. 2008). For asylum applications governed


                                  2
1    by the REAL ID Act, the agency may, considering the totality

2    of the circumstances, base a credibility finding on an

3    asylum applicant’s demeanor, the plausibility of his

4    account, or inconsistencies in his statements, without

5    regard to whether they go “to the heart of the applicant’s

6    claim.” 8 U.S.C. § 1158(b)(1)(B)(iii).

7        Substantial evidence supports the agency’s adverse

8    credibility determination.    The agency reasonably relied on

9    the inconsistency in Li’s testimony regarding where on his

10   face he had been bruised.    See Xiu Xia Lin, 534 F.3d at 167.

11   Although Li argues that he pointed to the right side of his

12   face to indicate his face as a whole rather than to specify

13   the right side, the agency reasonably declined to credit

14   Lin’s explanation for this inconsistency, as the record

15   establishes that there was no objection to the IJ’s note

16   that Lin had specified the right side of his face.     See

17   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

18       Moreover, the IJ did not err in relying on Li’s

19   demeanor as additional support for his adverse credibility

20   finding.   The IJ noted a number of specific aspects of Li’s

21   demeanor that contributed to his adverse credibility

22   finding, such as Li’s apparent nervousness when his


                                    3
1    testimony was challenged and his shaking and wringing of his

2    hands at crucial points during his testimony.    We defer to

3    an IJ’s assessment of demeanor.    Majidi, 430 F.3d at 80-81

4    (noting the particular weight accorded to the IJ’s demeanor

5    findings).

6        Because Li’s claims all were based on the same factual

7    predicate, the agency’s adverse credibility determination

8    was a proper basis for denial of his application for asylum,

9    as well as for withholding of removal, and CAT relief.     See

10   Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21




                                    4